     Case 4:20-cv-00258-WTM-CLR Document 11 Filed 08/31/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT FOR
                   THE SOUTHERN DISTRICT OF GEORGIA
                           SAVANNAH DIVISION


CARL PHILIP LEE,


      Plaintiff,

V.                                            CASE NO. CV420-258


FEDERAL NATIONAL MORTGAGE
ASSOCIATION; NATIONSTAR
MORTGAGE LLC d/b/a Mr.
Cooper; DOES 1-5;

      Defendants.




                                 ORDER


      Before the Court is the Magistrate Judge's August 10, 2021,

Report and Recommendation {Doc. 10), to which no objections have

been filed.   After a    careful   de   novo review   of   the   record,   the

report and recommendation is ADOPTED as the Court's opinion in

this case. Plaintiff's complaint is DISMISSED.         The Clerk of Court

is DIRECTED to CLOSE this case.

                            9^
      SO ORDERED this 3/         day of August 2021.


                                   WILLIAM T. MOORE,
                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF GEORGIA
